Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Pub. No.: US 2005/0124884 to Bolorforosh et al. discloses a two-dimensional or other multi-dimensional array of elements is connected with a minimum number of conductors to an imaging system. One or more conductors are used to select an aperture, such as selecting one or more rows of elements for activation. Along a different axis, such as an orthogonal axis, elements are used to image a planar region. By electronically switching the selected aperture, different planes are rapidly imaged. A matrix configuration of electrodes, such as using column electrodes for phased array imaging and row electrodes for selecting an elevation aperture allows for rapid acquisition of ultrasound data.
US Patent 4,523,471 to Lee discloses FIGS. 1 and 2 show an ultrasonic transducer 10 consisting of a plurality of transducing elements 12, 13, 14, 15, 16, and 17, arranged as concentric rings in an annular array. The area of each of the elements is substantially the same as can be seen in FIGS. 1 and 2 by the fact that the width of the elements decreases as the distance from the center increases.
Pub. No.: US 20160299106 to Khajeh et al. discloses transducers 102 can be configured as a transmitter or a receiver in a through-transmission setup. Each of the transducers 102 can also be used as a dual mode transducer under a pulse-echo test mode. In some embodiments, transducers 102 include a single ring, band, or array 103 
Neither the above references nor the prior art of record discloses “a characterization device for non-destructively characterizing a material, the device comprising: a ring made up of a plurality of adjacent angular sectors, each angular sector comprising ultrasound cells stacked in a radial direction of the ring; and control means comprising: a first selector module configured to select an angular sector as an emit angular sector; a second selector module configured to select a set of adjacent angular sectors as receive angular sectors, the second module being configured to select said set over an angular range that is diametrically opposite the emit angular sector; a first switch module configured to switch all of the cells in the receive angular sectors into receive mode; and a second switch module configured to switch one cell at a time in alternation in the emit angular sector into emit mode; the control means being configured to actuate the modules for different angular sectors” as recited in claim 10. These limitations are neither taught nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACQUES M SAINT SURIN/Examiner, Art Unit 2861